DECISION
On August 13, 2015, the Defendant’s sentence was revoked and he was sentenced to a commitment to the Department of Corrections for a period of five (5) years, for the offense of Count I: Operation of Non-Commercial Vehicle by a Person with Alcohol Concentration of .08 or more, a Felony, in violation of §61-8-406, MCA. The Court recommended the Department of Corrections screen the Defendant for placement in a treatment program or facility, such as WATCh, followed by pre-release. Defendant received credit for 244 days *7previously served. Defendant shall pay all fines, costs, fees, and any other financial obligations ordered by the sentencing court in the original Judgment entered May 2, 2011.
Done in open Court this 4th day of February, 2016.
DATED this 29th day of February, 2016.
On February 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Peter Ohman of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. John Warner, Member.